Per Curiam.

Whether the provisions of sections 167 and 168 of the General Business Law requiring a license by those engaged in the business of reselling theatre tickets apply to the plaintiffs can best be determined upon a trial of the action, at which the plaintiffs’ activities generally and under the contract involved in this case may be fully developed.
The order appealed from should be reversed, with $20 costs and disbursements to the appellants, defendant’s cross motion for judgment on the pleadings denied and plaintiffs’ motion to examine defendant before trial granted as to item 5 only of plaintiff’s notice of motion.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellants, defendant’s cross motion for judgment on the pleadings denied and plaintiffs’ motion to examine defendant before trial granted as to item 5 only of plaintiffs’ notice of motion. Settle order on notice.